                                   4:19-cv-04087-SLD-JEH # 54         Page 1 of 1
                                                                                                          E-FILED
Judgment in a Civil Case (02/11)                                     Wednesday, 23 September, 2020 10:56:16 AM
                                                                                    Clerk, U.S. District Court, ILCD
                                          UNITED STATES DISTRICT COURT
                                                      for the
                                             Central District of Illinois

Susan Bennett,                                       )
                                                     )
                    Plaintiff,                       )
                                                     )
                               vs.                   )       Case Number:        19-4087
                                                     )
Council 31 of the American Federation of             )
State, County and Municipal Employees,               )
AFL-CIO, AFSCME Local 672, Moline                    )
Coal Valley School District No. 40,                  )
Kwame Raoul, Andrea Waintroob,                       )
Judy Biggert, Gilbert O’Brien, Jr., Lynne            )
Sered, Lara Shayne,                                  )
                                                     )
                    Defendants,                      )
                                                     )
Moline-Coal Valley School District No. 40,           )
                                                     )
                    Cross Claimant,                  )
                                                     )
                               vs.                   )
                                                     )
AFSCME Local 672, Council 31                         )
Of the American Federation of State,                 )
County and Municipal Employees,                      )
AFL-CIO                                              )
              Cross Defendants                       )



                                     AMENDED JUDGMENT IN A CIVIL CASE


DECISION BY THE COURT. This action came before the Court, and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Susan Bennett's action against Council 31 of the American
Federation of State, County, and Municipal Employees, AFL-CIO ("Council 31"), AFSCME Local 672,
Moline Coal Valley School District No. 40, Kwame Raoul, Andrea Waintroob, Judy Biggert, Gilbert
O'Brien, Jr., Lynne Sered, and Lara Shayne is dismissed and she recovers nothing on her claims. Moline-
Coal Valley School District No. 40's crossclaim against Council 31 and AFSCME Local 672 is
DISMISSED WITHOUT PREJUDICE


Dated:                                                       s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court
